DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tom et al. US Patent 5,518,528.
Regarding claim 1, Tom teaches a method of removing organometallic compounds from a gas comprising passing a gaseous mixture through an adsorber where organometallic compounds are adsorbed onto the sorbent material (column 3 lines 16-20). 
Regarding claim 2, the adsorbtion operates at 25 °C (column 3 line 44).
Regarding claim 3, the adsorbtion gas comprises ammonia (column 1 line 23).
Regarding claims 6-8, the solid adsorbent comprises a crystalline aluminosilicate and has pore sizes ranging from 4 to 13 angstroms (column 4 lines 16-20) and surface area between 50 to 1000 m2/g (column 4 line 51).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 9-13, and 15-18 is rejected under 35 U.S.C. 103 as being unpatentable over Izaki et al. US Patent 8,889,090 and Tom et al. US Patent 5,518,528.
Regarding claims 4 and 5, Tom indicates that the ammonia exhaust would comprise organometallic compounds that need to be removed for ammonia recovery and would further comprise trimethyl gallium (column 1 lines 15-50).
Claims 9-13 is rejected under 35 U.S.C. 103 as being unpatentable over Izaki et al. US Patent 8,889,090 and Tom et al. US Patent 5,518,528.
Regarding claims 9, 16, 17 and 18, Izaki teaches a process for purifying ammonia from a semiconductor manufacturing process (this comprises organometallic impurities) comprising:
a) Using a heat exchanger 20 to cool the ammonia exhaust (column 7 line 26),
b) Passing the cooled feed through a filter to collect particles (column 7 line 22), and 
c) Passing the feed to an adsorber to remove organometallic vapor (column 5 line 29).
While Izaki does not explicitly indicate that organometallics are removed in the adsorber, Izaki does indicate that the ammonia feed is an exhaust from a gallium nitride semiconductor production process (column 5 line 56). Tom indicates that the ammonia exhaust would comprise organometallic compounds that need to be removed for ammonia recovery and would further comprise trimethyl gallium (column 1 lines 15-50).
Regarding claims 11-13, Tom teaches the adsorbtion operates at 25 °C (column 3 line 44), but can go above 50 °C (Figure 5).
Regarding claim 15, the aforementioned do not teach vibrating the heat exchanger to prevent organometallic material from collecting on the heat exchanger, however a physical movement of a component of an apparatus would be obvious to one having ordinary skill in the art to prevent a solid from sticking.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772